         Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 1 of 19



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :
               v.                              :       CRIMINAL NO. 17-CR-00069
                                               :
CANDACE MARIE CLAIBORNE,                       :
                                               :
                       Defendant.              :

              GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING

       Defendant Candace Claiborne (“the defendant”) joined the Department of State (“State

Department” or “DoS”) in 1999 as an Office Management Specialist (“OMS”). As a requirement

of her position, the defendant held a TOP SECRET security clearance and had access to classified

information. Due to her position at the State Department, the defendant had an obligation to

report foreign contacts and refrain from accepting all but minimal foreign gifts. As a security

clearance holder, she owed the United States a unique degree of loyalty. Indeed, when the

defendant joined the State Department, she swore an oath “to defend the Constitution of the United

States against all enemies foreign and domestic; that I will bear true faith and allegiance to the

same; that I take this obligation freely, without any mental reservation or purpose of evasion; and

that I will well and faithfully discharge the duties of the office . . . .” Dkt. 58 (Statement of Facts

(hereinafter, “SOF”)) ¶ 12.

       Notwithstanding these obligations, the defendant maintained a close relationship with two

agents of the People’s Republic of China (“PRC”) Intelligence Service (“PRCIS”). SOF ¶ 10 et

seq. For years, she failed to report her foreign contacts, and then provided her Chinese handlers

internal State Department documents and information in exchange for extensive gifts, monies, and


                                                   1
          Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 2 of 19



services provided to her and a close family member. The defendant further took steps to conceal

these contacts and gifts, lying to her employer and to law enforcement and destroying evidence in

the process. The defendant has now has admitted to this conduct and pleaded guilty to conspiring

to defraud the United States and.

         In the words of Department of State Counterintelligence Branch Chief Paul Higgins, “[the

defendant’s] failure to report gifts and foreign contacts resulted in the provision of information to

the Chinese government that, in [his] opinion, had the potential to cause harm to the . . . national
                                                                               1
security of the United States.” See Declaration of Paul Higgins                    (hereinafter, “Higgins

Declaration”) at ¶ 10, attached as Exhibit A. A sentence of five years—which is lower than the

bottom of the Sentencing Guidelines range but is the statutory maximum for the offense of

conviction—and three year period of supervised release a fine equivalent to the monetary value of

the gifts and monies received from co-conspirators would adequately serve the interests of justice

as codified in 18 U.S.C. § 3553(a). The Government submits this Memorandum in support of this

position, and to assist the Court in fashioning an appropriate sentence.

    I.      PROCEDURAL BACKGROUND

         On March 28, 2017, the Federal Bureau of Investigation (“FBI”) arrested the defendant

based on the conduct described in an affidavit in support of a Complaint filed with the Court on

that same day. Dkt. 1, Ex. A. On April 11, 2017, the defendant was charged in a five-count

indictment with Conspiracy to Defraud the United States, in violation of 18 U.S.C. § 371;

Obstructing an Official Proceeding, in violation of 18 U.S.C. § 1512(c); two counts of False


1
  Paul Higgins is a Supervisory Special Agent and the current Western Hemisphere Branch Chief,
Investigations Division, of the Office of Counterintelligence for the Diplomatic Security Service of the
U.S. Department of State.

                                                     2
           Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 3 of 19



Statements, in violation of 18 U.S.C. § 1001; and Wire Fraud, in violation of 18 U.S.C. § 1343.

          In November and December of 2018, the defendant and her counsel engaged in a series of

discussions with the government during which the defendant admitted to knowing that Co-

conspirators B and C were agents of the PRCIS. 2 The defendant further admitted to providing

them with internal State Department cables, white papers, and other sensitive internal but

unclassified information and documents in response to specific requests they made, and indicated

that these requests usually concerned current events. She described searching internal State

Department electronic files for the requested information, printing that information, and handing

it to Co-Conspirator B or C in exchange for an envelope of cash. These admissions, combined

with information the government had learned through its investigation, were incorporated into the

conduct described in the Statement of Facts to which she pleaded guilty. On April 24, 2019, the

defendant entered a plea of guilty to Count One in the Indictment, which charged her with

Conspiracy to Defraud the United States.

    II.      FACTUAL BACKGROUND

          A. The Defendant Developed a Close, Years-Long Relationship with Two PRCIS
             Agents.

          After joining the State Department as an OMS in 1999, the defendant worked in a variety

of places, including Washington, D.C; Baghdad, Iraq; Beijing and Shanghai, China; and

Khartoum, Sudan. SOF ¶ 8. Specifically, she worked in Beijing from approximately March

2000 through June 2003, Shanghai from approximately August 2003 through July 2005, and


2
  These discussions were memorialized by FBI agents and provided to the defendant in discovery in
advance of the plea hearing. These same memorializations, along with the Statement of Facts, were
provided to DSS Branch Chief Paul Higgins prior to his drafting of the declaration attached hereto as
Exhibit A.

                                                    3
          Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 4 of 19



Beijing again from approximately November 2009 through November 2012. Id. ¶¶ 13-15, 17.

The defendant is proficient in Mandarin Chinese, among other languages.            Id. ¶ 8.   Co-

Conspirator A, a close family member of the defendant’s lived with her in China during different

periods, including one period that began in approximately January 2012. Id. ¶¶ 9, 17. Co-

Conspirator A then resided in Shanghai between approximately July 2012 through August 2013.

Id.

         Beginning in or around 2007 and continuing until at least 2016, the defendant and Co-

Conspirator A had close and continuing contact with a PRC citizen who was a Shanghai-based

importer/exporter who ran a spa and restaurant in Shanghai and was an agent of the PRCIS (“Co-

Conspirator B”). Id. ¶ 10. Beginning in or around 2012 and continuing until at least 2015, the

defendant and Co-Conspirator A also had frequent communications with a PRC citizen who was

a PRCIS intelligence officer and who worked closely with Co-Conspirator B (“Co-Conspirator

C”). Id. ¶¶ 10, 20.

      B. The Defendant Failed to Report Foreign Contacts, Gifts, and Requests for Internal
         State Department Information to Her Employer.

         Starting in 1999, while employed at the State Department, the defendant received

counterintelligence trainings and briefings, including multiple times during her tenure in China.

Id. ¶ 19. These trainings repeatedly reinforced the requirement that she report any unofficial

contact with a person she knows or suspects is a member of a foreign intelligence agency. Id.

Other regulations prohibited the defendant from accepting gifts of any more than minimal value,

and required her to report any close or continuing contacts with foreign nationals. These periodic

trainings, and reminders of these requirements, continued throughout the defendant’s tenure at the

State Department.

                                                4
         Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 5 of 19



       Despite these frequent reminders and consistent reporting requirements, the defendant

never reported her extensive contacts with Co-Conspirators B or C, never reported their requests

for internal State Department documents, and never reported any of the cash or gifts they provided

to her and Co-Conspirator A. Instead, as further described below, the defendant and her co-

conspirators took numerous steps to conceal these activities from her employer and from

investigators.

   C. The Defendant Provided Non-Public, Sensitive U.S. Government Information to the
      PRCIS in Exchange for Copious Cash and Benefits.

       Beginning in 2011, Co-Conspirators B and C routinely provided gifts to the defendant and

Co-conspirator A. For example, on July 13, 2011, the defendant received $580. See id. ¶ 24.

This payment, received by wire transfer into her U.S. bank account along with a memo that read

“For [Coconspirator B] Shanghai,” came just weeks after Co-Conspirator B requested that the

defendant provide internal State Department information relating to the U.S.-Sino economic

dialogue then ongoing. Id. ¶¶ 23 - 25.

       For the remainder of the defendant’s posting in China, the defendant met regularly with

Co-Conspirators B and C. Prior to their meetings, Co-Conspirators B and C would request

information of interest to the Chinese government, such as internal information on an upcoming

meeting between the United States and China, visits by U.S. or Chinese dignitaries to the other

country, or dialogues or plans between the two countries. Id. ¶ 27. The defendant followed

through on these requests and provided non-public information. She misused her access to

official State Department computers to search the State Department’s internal network for cables,

white papers, or other non-public, official government documents responsive to the Chinese

officials’ requests. The defendant would then print out these materials, place them in a manila

                                                5
         Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 6 of 19



envelope, deliver them to Co-Conspirator B or Co-Conspirator C at in-person meetings, and

receive an envelope of cash in return. Id. ¶ 28.

       Co-Conspirators B and C made clear in their symbiotic relationship with the defendant that

they were interested only in receiving non-public information from her. On May 10, 2011, Co-

Conspirator B tasked the defendant by email with questions regarding the “internal evaluation of

the fruits and consensus . . . made by the US government” from the U.S. – Sino Strategic Economic

Dialogue, and also wanted information about what types of pressures the United States government

planned to place on the Chinese government if certain expectations were unmet. Finally, he

inquired about the “internal attitudes taken by the high-level American officials.” Id. ¶ 23.

       When, on May 19, 2011, the defendant answered Co-Conspirator B’s tasking with

responsive, but publicly available information, Co-Conspirator B clarified, “What they are looking

for is what they cannot find on Internet.” Id. ¶ 24 (emphasis added). On the same date, Co-

Conspirator B, consistent with his PRCIS affiliation, emphasized caution in their mode of

communication. He warned the defendant, “If you find something next time don’t send them by

email bcs [sic] others also can catch it with Internet.” Co-Conspirator B offered to pick up

personally any information the defendant passed. Id. Due to their requests for information and

their methods, the defendant believed that Co-Conspirators B and C were agents of the Chinese

government. Id. ¶ 27. As the defendant admitted when she pled guilty, she was aware that the

information sought by Co-Conspirators B and C was information internal to the State Department

or U.S. Government that would provide an advantage to Chinese officials. Id.

       Co-Conspirators B and C rewarded the defendant heftily for the non-public, U.S.

government information she provided. In all, the defendant admitted to receiving the equivalent


                                                   6
         Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 7 of 19



of approximately U.S. $20,000 in Chinese currency from Co-Conspirator B and Co-Conspirator C

over the course of her dealings with them. Id. ¶ 28.         In addition, the defendant and Co-

Conspirator A received valuable gifts from Co-Conspirators B and C, which were worth tens of

thousands of dollars themselves. These gifts took the form of air travel for the defendant or Co-

Conspirator A, including roundtrip tickets to the United States and to Thailand for Co-Conspirator

A. Co-Conspirators B and C even paid tuition, rent, and living expenses for Co-Conspirator A

for approximately one year while he was enrolled in a fashion design program in China. They

also provided many smaller gifts of electronics, local goods, or other merchandise for both the

defendant and Co-Conspirator A. Id. ¶ 29. Further, during this period, Co-Conspirator B and

Co-Conspirator C performed numerous services for the defendant and Co-Conspirator A, such as

lining up employment for Co-Conspirator A, purchasing goods or services via the internet, and

assisting Co-Conspirator A with passport and visa issues. Id. ¶ 30. In total, the amount of gifts,

money and services the defendant and Co-Conspirator A received during the period of the

conspiracy exceeded $40,000, without accounting for the salary that the defendant earned from the

State Department.    Id. ¶ 31. The defendant received these gifts during her employment by the

State Department, and failed to report any of them to the State Department, despite reminders

given to the defendant about her obligation to report them. See, e.g., id. ¶ 22.

       D. The Defendant Made Extensive Efforts to Hide Her Criminal Conduct Through
          Lies and Destruction of Evidence

       The defendant went to great lengths to hide this criminal conduct. On October 26, 2014,

the defendant submitted via electronic wire her completed SF-86 questionnaire for her national

security clearance background check. The form warned her that lying on it was a crime. Despite

this warning, the defendant lied by stating she had had no close and/or continuing contact with any

                                                 7
         Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 8 of 19



foreign nationals over the prior seven years.       Id. ¶ 35.    The defendant later modified her

disclosure to include a few foreign nationals—with whom she had far less extensive conduct than

with Co-Conspirators B and C—but never disclosed her close and continuing contact with Co-

Conspirators B and C. Id. ¶ 45. She also lied by claiming to have no foreign government

contacts over the same period.      Id. ¶ 36.   When meeting face-to-face with a background

investigator about her security forms, she continued to lie.        The defendant lied about Co-

Conspirator A’s travel in China. Id. ¶ 49. She lied about her acceptance of financial support

other than her employment. Id. She continued to lie about her foreign contacts. Id. She lied

about her associations with foreign intelligence services. Id.

       As the defendant progressed through her background check, she took affirmative steps to

hide that she had been providing sensitive U.S. government information to the Chinese government

for years. For example, on September 9, 2015, the defendant called Co-Conspirator A and asked

him how to delete her WeChat account, which she had used to communicate with Co-Conspirators

B and C. Id. ¶ 47. Two days later, when discussing her security interview with Co-Conspirator

A, the defendant told Co-Conspirator A that she had only disclosed his travel to Africa, and she

asked Co-Conspirator A, if contacted, to make sure he “didn’t say anything about . . . um . . . ya

know,” referring to China. Id. ¶ 51.

       On September 13, 2015, when Co-Conspirator B asked the defendant whether she had

cleared her background check, the defendant immediately responded, “Clear all messages please.

Everything below . . . .” Id. ¶ 52. That same day, the defendant used a calling card to call Co-

Conspirator B. During their call, Co-Conspirator B asked the defendant whether he should send

her $5,000. The defendant responded, “No, no, no, no, no. No, no, no, no, no.” She clarified,


                                                8
         Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 9 of 19



“I will tell you a little later. You know when it’s all, when it’s all finished.” Co-Conspirator B

responded, “Okay, okay, no problem. . . I will wait.” The defendant then encouraged the deletion

of their prior communications. Id. ¶ 53.

       On June 7, 2016, after Co-Conspirator A boarded a plane bound for China, he spoke by

phone with the defendant. Notably, the defendant instructed Co-Conspirator A, “If you happen

to talk to [Co-Conspirator B] or any of them, just say… [I am] working in D.C.” The defendant

aptly added, “I’m sure they’ll ask – they’re spies.” Id. ¶ 54 (emphasis added).

       On August 23, 2016, the defendant participated in a voluntary interview with FBI agents,

prior to which the agents advised the defendant it was a crime to lie to them. Nonetheless, the

defendant again lied about her foreign contacts and receipt of gifts from foreign nationals, even

volunteering, “That’s the kind of stuff we have to report.” Id. ¶ 58. Three hours after completing

this interview, the defendant called Co-Conspirator A from her cellular phone. Even though Co-

Conspirator A stated in response to defendant’s question that he had not received a scholarship

while attending fashion school in China, the defendant falsely insisted that he did—as she had

falsely stated in her earlier FBI interview. Id. ¶ 59.

       About seven minutes after their call concluded—in yet another attempt to obfuscate her

criminal activity—the defendant called Co-Conspirator A from a phone booth three floors below

her State Department office. Id. ¶ 60. In this call, the defendant expressed certain concerns to

Co-Conspirator A. She noted that CBP (U.S. Customs and Border Protection) had previously

stopped her, searched her bags, and asked questions. The defendant then explained how earlier

that day, the FBI had asked questions about where she had been and why. The defendant relayed

to Co-Conspirator A that she told the FBI she had not taken foreign money or gifts, and that Co-


                                                  9
            Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 10 of 19



Conspirator A had been on scholarship while at the art school. The defendant explained to Co-

Conspirator A that during a national security clearance investigation, investigators ask questions

regarding family due to the level of clearance and access of the clearance holder. As a result, the

defendant explained that Co-Conspirator A needed to be careful with what he said and did, because

his actions could lead back to the defendant. Id.

        Co-Conspirator A told the defendant, apparently for the first time, that he too was stopped

by CBP after his most recent trip to China. CBP searched his belongings outside his presence and

required him to unlock his phone, just as they had done with the defendant. This information

prompted the defendant to express concern and speculate that CBP’s actions had something to do

with their visits to China, and that they should “stay away from that for now.” The defendant

asked Co-Conspirator A when he studied in China, to which Co-Conspirator A answered 2012 to

2013. The defendant reiterated her point from the earlier call that Co-Conspirator A was “on

scholarship, and they paid for your housing,” expressing that she did not want any trouble. Id.

        That evening, the defendant called Co-Conspirator A again. During the call, the defendant

told Co-Conspirator A that she was uncomfortable with CBP going through her iPhone, so she got

a new phone. The defendant advised Co-Conspirator A to clean his “stuff up,” and to be mindful

of his words and actions. Id. ¶ 61. The defendant also emailed Co-Conspirator A that evening,

“I’m sorry u were harassed at airport. U should have told me. When are you coming home for

a visit? Be mindful and clean up your computer, Facebook etc. People will hunt for anything.”

Id. ¶ 62.

        The next day, on August 24, 2016, the defendant sent Co-Conspirator A an e-card message

using the service Birthday Alarm. The message’s subject was “Happy Birthday,” even though


                                                10
           Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 11 of 19



Co-Conspirator A’s birthday occurred five days before, and the defendant had conveyed birthday

greetings by phone to Co-Conspirator A on his actual birthday. The message, however, had little

to do with Co-Conspirator A’s birthday. To the contrary, it read,

           I hope you enjoyed your day. May Allah bless you with health and happiness. Btw
           delete all email messages and contact information in your email and phone
           pertaining to [Co-Conspirator B] and [Co-Conspirator C] – I don’t want any trouble
           going forward ok – please do this immediately! Messages, nos, anything having to
           do with that fashion school your apartment anything – even from wechat, fb, skype,
           etc u got me?”

Id. ¶ 63. That same day, August 24, 2016, the defendant asked a T-Mobile representative whether

it was possible to batch delete numbers from an iPhone 6s. Id. ¶ 64.

           On January 26, 2017, the defendant met in her home with an FBI undercover employee

(“UCE”) whom the defendant believed was an agent of the PRC government associated with Co-

Conspirators B and C. In a conversation that lasted approximately one-and-a-half hours, the UCE

explained that he worked for the MSS (the Chinese Ministry of State Security) 3 and thanked the

defendant for her past assistance to the MSS. The defendant did not deny her past assistance, but

did refuse to continue providing assistance, blaming the fact that she now had “to do security stuff

all the time.” Id. ¶ 65.

           On March 28, 2017 the defendant was arrested.

    III.      DETERMINING THE SENTENCE

           A district court “should begin all sentencing proceedings by correctly calculating the

applicable Guidelines range.” United States v. Gall, 552 U.S. 38, 49 (2007). The Guidelines are


3
  The MSS is an institution similar to the FBI and Central Intelligence Agency combined under one
intelligence directorate responsible for counter-intelligence, foreign intelligence, and political
security on behalf of the government of China.


                                                  11
           Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 12 of 19



“the product of careful study based on extensive empirical evidence derived from the review of

thousands of individual sentencing decisions” and are the “starting point and the initial

benchmark.” Id. at 46-49. The district court should next consider all of the applicable factors

set forth in 18 U.S.C. § 3553(a). Id. at 49-50. Indeed, the Guidelines themselves are designed

to calculate sentences in a way that implements the considerations relevant to sentencing as

articulated in § 3553(a). United States v. Rita, 551 U.S. 338, 347-50 (2007). While, to be sure,

“[i]n accord with 18 U.S.C. § 3553(a), the Guidelines, formerly mandatory, now serve as one

factor among several courts must consider in determining an appropriate sentence,” Kimbrough v.

United States, 552 U.S. 85, 92 (2007), it remains the case that “the Commission fills an important

institutional role: It has the capacity . . . to ‘base its determinations on empirical data and national

experience, guided by a professional staff with appropriate expertise,’” id. at 574 (quoting United

States v. Pruitt, 502 F.3d 1154, 1171 (10th Cir. 2007) (McConnell, J., concurring)). The Supreme

Court “accordingly recognized that, in the ordinary case, the Commission’s recommendation of a

sentencing range will ‘reflect a rough approximation of sentences that might achieve § 3553(a)’s

objectives.’” Kimbrough, 552 U.S. at 109 (quoting Rita v. United States, 551 U.S. 338, 350

(2007)).

        The § 3553(a) factors include (1) “the nature and circumstances of the offense”; (2) the

“history and characteristics of the defendant”; (3) the need for the sentence imposed to reflect the

seriousness of the offense, to provide just punishment for the offense, to afford adequate

deterrence to criminal conduct, to protect the public from further crimes of the defendant, and to

provide the defendant with needed correctional treatment; (4) the Sentencing Guidelines and

related Sentencing Commission policy statements; and (5) “the need to avoid unwarranted


                                                  12
        Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 13 of 19



sentence disparities among defendants with similar records who have been found guilty of

similar conduct.” 18 U.S.C. § 3553(a).

       A.      United States Sentencing Guidelines Calculation

       The plea agreement sets forth the parties’ agreement that, pursuant to U.S.S.G. §2C1.1, the

base offense level is 14 because the defendant qualifies as a “public official” under 18 U.S.C. §

201(a)(1), and since the “value of anything obtained . . . by the public official” was more than

$550,000, 14 levels are added pursuant to U.S.S.G. §2C1.1(b)(2). Additionally, the defendant

obstructed justice, so two levels are added pursuant to U.S.S.G. §3C1.1 and commentary note

4(D), for an adjusted total offense level of 30. After subtracting three levels for the defendant’s

acceptance of responsibility, the defendant’s Sentencing Guidelines Level is determined to be

Level 27. With no criminal history, the applicable guidelines range is 70 to 87 months.

       B.      Statutory Penalties

       The defendant is facing a maximum sentence of five years’ imprisonment, a fine of not

more than $250,000, or both, for her conviction. 18 U.S.C. §§ 371, 3571(b)). Notably, the low

end of the applicable sentencing guideline range is higher than the statutory maximum.

       C.      Analysis of Factors Enunciated in 18 U.S.C. § 3553(a)

       As discussed in detail below, an analysis of the factors enunciated in 18 U.S.C. § 3553(a)

demonstrates that the imposition of five years of incarceration, to be followed by three years of

supervised release, along with a fine equivalent to the value of the cash and gifts the defendant and

Co-conspirator A received, is appropriate for this offense.

            1. The Nature and Circumstances of the Offense

       This is a serious offense, which put the security of the United States at risk. Over a period


                                                 13
        Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 14 of 19



of several years, the defendant, the holder of a TOP SECRET clearance, knowingly and repeatedly

abused the trust placed in her by the United States by conspiring with others to hide her contacts

with foreign intelligence personnel, whom the defendant herself referred to as “spies.” SOF ¶ 54.

The defendant used her position at the State Department to provide these Chinese spies with non-

public, sensitive U.S. government information in return for cash and gifts.             The defendant

performed dozens of acts in furtherance of this conspiracy over a period of years. She lied

repeatedly—in writing and in-person—to her employer, to background investigators, to U.S. law

enforcement in order to keep this conspiracy going. She attempted to destroy or delete evidence

and, appallingly, she also involved a close member of her own family, urging that close family

member to destroy evidence, to lie to federal investigators, and to obstruct justice.

       In addition, there can be no doubt that the defendant’s actions would have benefited the

PRCIS and the government of China and hurt the United States. As Mr. Higgins described in his

declaration:

       Based on the information Claiborne admitted to providing the MSS in statements
       to the FBI, I assess that information provided to PRCIS by Claiborne could have
       substantial intelligence value to the Chinese government. I further assess that the
       PRCIS could utilize the knowledge and experiences gained from their successful
       recruitment of Claiborne to target U.S. government personnel vulnerable to
       recruitment and enhance their ongoing intelligence collection operations against
       U.S. diplomatic facilities. Any such benefits received by PRCIS likely also
       resulted in corresponding losses to overall State Department security.

Higgins Declaration at ¶ 4. The positive feedback the defendant received from the MSS, 4 the

length of their relationship, and the size and number of gifts, services, and cash provided to the



4
  For example, on January 13, 2012, Co-Conspirator C emailed the defendant, saying, “There is some
feedback about our last talk, which I think is positive.” Id. ¶ 26.


                                                 14
        Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 15 of 19



defendant and Co-Conspirator A confirm her utility to the MSS. See Higgins Declaration at ¶ 10.

In particular, the amount of compensation the defendant received indicates that she “was seen as

a valued intelligence source by decision makers and those responsible for resource allocation

within the PRCIS.” Id. Further, it is unlikely that the PRCIS would have invested this amount

of time, effort and resources without having received information of significant value to the

Chinese government. Id.

       The internal State Department information the defendant provided to Chinese intelligence

agents undoubtedly, as the defendant expected, “provide[d] an advantage to Chinese officials.”

SOF ¶ 27. Mr. Higgins also explained that the provision to a foreign intelligence service of

internal State Department information, even if not classified, can be very harmful to the United

States. “Internal deliberations can provide insights into how key DOS officers weigh risk, what

their opinions are on topics that they would not otherwise share with Chinese government officials,

and where they are prepared to draw the line on negotiating points.” Higgins Declaration at ¶ 5.

In sum, “[a]ccess to the internal deliberations of a foreign competitor or adversary”—such as the

information the defendant provided to the MSS—is information that is “given a very high value

by any intelligence service.” Id. ¶ 5.

           2. The History and Characteristics of the Offender

       The characteristics of the defendant also support a sentence of five years. The defendant

was an employee of the federal government who was trusted with a Top Secret security clearance.

The defendant failed her obligations and betrayed that trust many times over a period of years in

exchange for money and gifts from a Chinese intelligence agency. The many lies the defendant

told and the steps she took to conceal her arrangement with the members of Chinese intelligence


                                                15
        Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 16 of 19



service demonstrate plainly that she knew her conduct was illegal and very serious. See, e.g.,

SOF ¶¶ 49, 58-59 (recounting some of the lies the defendant told a background investigator and

the FBI); id. ¶¶ 52-53 (instructing Co-Conspirator B to delete their prior communications); id. ¶

60 (calling Co-Conspirator A from a phone booth at the State Department rather than her personal

desk or cell phone to discuss her interview with the FBI); id. ¶ 63 (using Birthday Alarm service

to send a message to Co-Conspirator A so it would not be detected); id. ¶¶ 61, 63 (instructing Co-

Conspirator A to delete communications that could incriminate the defendant). The purpose

behind the defendant’s participation in the conspiracy was clear: money.            Ultimately, the

defendant was willing to betray her country and involve a close family member in a criminal

conspiracy in exchange for cash, plane tickets, and gifts to her close family member.

           3. The Need to Promote Respect for the Law, To Provide Just Punishment, To
              Afford Adequate Deterrence, and to Protect the Public

       Sentencing the defendant to five years of incarceration will serve the governmental

interests in providing a just punishment that sufficiently deters others and protects the public. The

defendant’s actions to further the conspiracy to defraud her own employer put at risk U.S. national

security interests for the reasons stated above and in Mr. Higgins’s declaration. The seriousness

of the offense demands a sentence of five years, which is as close as possible to the estimated

sentencing guidelines range; any lesser sentence signals a reticence on behalf of the United States

to punish those who would lie and conceal their own activities in order to secretly work for a

foreign power. Those who hold and seek government positions of trust must understand that the

consequences for betraying that trust are severe.




                                                 16
        Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 17 of 19



           4. The Need to Avoid Unwarranted Sentencing Disparities Among Defendants
              with Similar Records Who Have Been Found Guilty of Similar Conduct

       The starting point in the Court’s analysis under § 3553(a)(6) should be to consider the

sentences of “defendants with similar records who have been found guilty of similar conduct.” 18

U.S.C. § 3553(a)(6). The charge to which the defendant pleaded guilty—Conspiracy to Defraud

the United States—encompasses a wide variety of possible activities.           Here, the defendant

admitted as part of her plea that she supplied sensitive, internal State Department information to a

foreign intelligence service as a part of that conspiracy. While the defendant indicated that none

of the information provided in this case was national defense information, and the defendant was

not charged with espionage under 18 U.S.C. § 794, the defendant’s admitted provision of sensitive,

unclassified U.S. government information to a foreign intelligence service, allows an analogy to

cases charged under that statute. 5 Admittedly, when defendants are convicted of espionage, the

government has proven that the defendant provided, or conspired or attempted to provide, national

defense information to a foreign government or agent. See 18 U.S.C. § 794. In such cases, the

sentencing guidelines are driven by the level of classification of the information at issue. See

U.S.S.G. § 2M3.1. Recently, Kevin Mallory was sentenced to twenty years for conspiring to

provide TOP SECRET national defense information to the Chinese government. See United

States v. Mallory, No. 1:17-cr-00154 (E.D. Va.). A sentence of five years in this case, as opposed

to the far longer sentence in a case charged under the Espionage Act, properly weights the internal,

non-public, but not classified, information the defendant provided to a foreign government, while




5
  The Government found no comparable sentencing precedent for a conviction for a § 371 conspiracy
involving conduct of this kind.

                                                 17
         Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 18 of 19



acknowledging the seriousness of this particular conspiracy to defraud the United States.

         Considering all of the factors described above, a sentence of five years imprisonment is

appropriate for the defendant’s years-long conspiracy, which resulted in the provision, to the

Chinese government, of non-public, sensitive U.S government information in exchange for

significant cash and gifts for the defendant and Co-Conspirator A.

   IV.      CONCLUSION

         For the reasons stated above, the government respectfully requests that the Court sentence

the defendant to five years of incarceration and three years of supervised release, and a fine

equivalent to the value of the gifts and services provided to the defendant and Co-Conspirator A

during the course of the conspiracy.

                                              Respectfully Submitted,


                                                      JESSIE K. LIU
                                                      UNITED STATES ATTORNEY
                                                      D.C. Bar Number 472845

                                              By:                      /s/____________
                                                      THOMAS A. GILLICE
                                                      Assistant United States Attorney
                                                      D.C. Bar # 452336
                                                      555 4th Street, NW
                                                      Washington, DC 20530
                                                      202-252-1791

                                                      ____________/s/______________
                                                      JULIE A. EDELSTEIN
                                                      D.C. Bar # 976558
                                                      Deputy Chief
                                                      EVAN N. TURGEON
                                                      D.C. Bar # 1010816
                                                      Trial Attorney
                                                      Counterintelligence
                                                       and Export Control Section

                                                 18
Case 1:17-cr-00069-RDM Document 66 Filed 07/02/19 Page 19 of 19



                                   National Security Division
                                   United States Department of Justice
                                   950 Pennsylvania Ave., NW
                                   Washington, D.C. 20530
                                   202-233-2260




                              19
